ORDER

PER CURIAM.
Dewand Stone appeals the denial, after an evidentiary hearing, of his Rule 24.035 motion to vacate judgment and sentence in the Circuit Court of Jackson County. The convictions Stone sought to have vacated were for one count of sale of a controlled substance, § 195.211, RSMo 2000, and two counts of possession of a controlled substance, § 195.202, RSMo 2000, for which he was sentenced to concurrent terms of seven years in prison and was directed to participate in the long-term drug treatment program, § 217.362, RSMo 2000.
After thoroughly reviewing the record, we find that the motion court’s findings of fact and conclusions of law are not clearly erroneous. While an extended opinion would have no jurisprudential value, we have furnished the parties with a memorandum explaining the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).